Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-19 is indicated because the prior art of record does not show or fairly suggest “wherein when the pizza oven is positioned on the grates of a heated grill, heated air from the grill enters the interior space through a gap between the side walls and the food item, wherein the heated air then contacts the one or more projections and passes over the top surface of the food item to cook the food item by convection, and wherein the one or more projections are sized and shaped to cause the heated air to move in a rotational pattern in the interior space” incorporated with all other limitations as claimed in claim 1; “wherein when the pizza oven is positioned on the grates and the grill cavity is heated, heated air from the grill cavity enters the interior space through a gap between the side walls and the food item, wherein the heated air then contacts the one or more projections and passes over the top surface of the food item to cook the food item by convection, and wherein the one or more projections are sized and shaped to cause the heated air to move in a rotational pattern in the interior space” incorporated with all other limitations as claimed in claim 13; and the step of “cooking the food item in the interior space by allowing heated air from the grill to enter the interior space and to contact the one or more projections so that the heated air passes over the top surface of the food item to cook the food item by convection, wherein the one or more projections are sized and shaped to cause the heated air to move in a rotational pattern in the interior space” incorporated with all other limitations as claimed in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/10/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761